Citation Nr: 0206516	
Decision Date: 06/19/02    Archive Date: 06/27/02

DOCKET NO.  00-16 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a mental disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1955 to 
February 1957.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina that denied service connection for a 
nervous disorder.


FINDINGS OF FACT

1.  All of the evidence for an equitable disposition of the 
claim has been obtained by the RO.

2.  The veteran's current psychosis had its onset in service.


CONCLUSION OF LAW

The veteran's psychosis was incurred during military service.  
38 U.S.C.A. §§ 1101, 1131, 5102, 5103, 5103A, 5107 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified at 38 U.S.C.A. § 5100 et. 
seq. (West Supp 2001)).  This liberalizing law is applicable 
to this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  To implement the provisions of the law, the 
VA promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.

Although this law was enacted during the pendency of this 
appeal, the RO has had an opportunity to consider whether any 
additional action is required to comply with the new law.  In 
correspondence dated in February 2001 the RO notified the 
veteran of its duty to him under the VCAA and informed him of 
what additional evidence was needed in support of his claim.  
The claim, which had been originally denied as not well 
grounded, was readjudicated and denied on the merits in a 
July 2001 supplemental statement of the case.  As the RO has 
considered and complied with the VCAA, the Board may proceed 
with the adjudication of the appeal.  

Factual Background

The veteran's service medical records were severely damaged 
due to a fire at the National Personnel Records Center in 
1973.  Information that could be ascertained from the charred 
records indicated that the veteran initially began to have 
psychiatric problems in 1956.  A record dated in July 1956 
included an impression of possible psychosis.  An undated 
diagnosis of schizophrenic reaction that was in the line of 
duty apparently was replaced by a January 1957 diagnosis of 
schizoid personality that existed prior to service.  It 
appears that he was discharged due to his mental disorder.

Private medical records from Holston Valley Hospital and 
Medical Center dated from 1984 to 1989 indicated the veteran 
had numerous hospitalizations.  A May 1984 consultation note 
reported that the veteran had a significant history of past 
psychiatric problems that included treatment at the hospital 
in 1959 for a "nervous breakdown."  It was noted that in 
1975 and on a few subsequent occasions, he experienced 
significant depression and vegetative problems.  During the 
five-year period of hospitalizations he had diagnoses of 
bipolar disorder, psychotic disorder, atypical psychosis, 
adjustment disorder, psychotic disorder, atypical panic 
disorder, mixed personality disorder, and depression.

Statements from the veteran's private physician, E. R. 
Kidwell, M.D., dated in November 1988, May 1990, and March 
1999 list the veteran's prescribed medications, address his 
functioning ability, and provide brief overviews of his 
psychiatric problems.

In February 2000 the veteran underwent a VA examination.  He 
complained of being nervous, shaky, and hearing voices.  The 
examiner noted the veteran's hospitalization in service due 
to mental problems and treatment for a psychotic disorder.  
The diagnoses were psychosis, not otherwise specified, and 
rule out chronic undifferentiated schizophrenia.

During a November 2000 personal hearing at the RO, the 
veteran denied having a mental disorder or any psychiatric 
treatment in service.  In addition, he testified that he was 
not hospitalized in service for nerves and stress.  He also 
stated that he had trouble remembering things.  He recalled 
first being treated for nerves two years after service.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001).  
If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2001).  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned. 38 
C.F.R. § 3.303(b) (2001).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
1991 & Supp. 2001); 38 C.F.R. § 3.303(d) (2001).  denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Moreover, the Board notes that service connection may also be 
established for a current disability on the basis of a 
"presumption" under the law that certain chronic diseases 
manifesting themselves to a certain degree within a certain 
time after service must have had their onset in service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2001).  That 
is to say, service connection for psychoses may be 
established based on a legal "presumption" by showing that it 
manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  Id.

Since service medical records do not include an entrance 
examination report, there is no way to determine if any 
disorders were noted at that time; however, the available 
records do not include evidence of a mental disorder prior to 
the veteran's second year in service at which time he was 
diagnosed with a possible psychosis.  In view of the fact 
that the veteran continued to have mental problems and was 
apparently discharge on that basis, it appears as though the 
condition was chronic.  

Private hospital records report numerous admissions from 1984 
to 1989 and include a diagnoses of psychotic disorder and 
atypical psychosis.  A February 2000 VA examiner also made a 
diagnosis of psychosis, not otherwise specified.  

In light of the chronic disorder shown in service and 
subsequent manifestations of the same disorder at a later 
date, the Board finds that the preponderance of the evidence 
is in favor of the veteran's claim and service connection for 
an acquired psychiatric disorder is warranted. 




ORDER


Service connection for an acquired psychiatric disorder is 
granted.


		
RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

